MEMORANDUM **
Dai Nguyen, a native and citizen of Vietnam, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252, and deny the petition for review.
We agree with the BIA that the IJ found Nguyen to be removable on both charges contained in the Notice to Appear. The IJ’s decision found Nguyen “removable as charged” and stated that Nguyen chose not “to present any testimony or evidence with regard to the grounds of removability.” (Emphasis added.) As Nguyen does not argue that he was incorrectly found to be removable under 8 U.S.C. § 1182(a)(2)(A)(i)(II), we need not address his other charged ground of inadmissibility, 8 U.S.C. § 1182(a)(2)(C).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.